Title: To Thomas Jefferson from Alexander Stewart, 5 March 1806
From: Stewart, Alexander
To: Jefferson, Thomas


                        
                            Philada. March 5th. 1806
                        
                        Having been informed that the Consulate at Havana is or will Soon be vacant by the resignation of Henry Hill
                            Junr Esquire and that it is the intention of my freind Mr Patrick Ysnardy to make application for that office I have
                            taken the liberty to introduce myself to your notice in Consideration of said Gentleman having mentioned his desire of my
                            Accompanying him as assistant in the discharge of his duties Should he Succeed in his application.
                        I am induced to hope his character and Connections which I am well informed are of the first respectability
                            may gain him a preference—In this event I am led to believe the object to myself will be handsome.
                        While I request you may pardon the intrusion on my part I beg leave to observe I am particularly induced to
                            this step by the advice of my freinds and Should my Character be considered as having any Collateral tendency I am
                            Authorised to refer you to several of the most respectable Merchantile Gentlemen of this City more particularly Chandler
                            Price Esquire
                        With the utmost deference and respect I am Sir Your Most Obedt Servt
                        
                            Alexr Stewart
                            
                        
                    